DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,7-8,13 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422).
Regarding Claim 1, Bjornvall discloses a vending machine (abstract), which comprises a vending machine body (fig.1); A control unit (8) that controls an action of the vending machine; A freezing unit (5) that stores food (40) and freezes the stored food (para.0019); A heating unit (11) receives the stored food and heats the received food, and the heating unit (11) and the freezing unit (5) are thermally 
Regarding Claim 2, Bjornvall discloses wherein the freezing unit (5) includes a freezing chamber (interior of 5) and a compressor (freezing units inherently possess a compressor). Although Bjornvall does not explicitly disclose the compressor compresses a refrigerant to control the temperature in the freezing chamber to -18 ° C or lower, it would have been obvious to one having ordinary skill in the art to contrive any number of desirable ranges for the freezing chamber temperature since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding Claim 7, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table (surface whereupon 40 rests; fig.5e) being configured to be capable of receiving stored food, the first drive mechanism (fig.5; drive mechanism that moves 191 laterally) is configured to be capable of driving a positional shift of the transport table (surface whereupon 40 rests; fig.5e), and the first push mechanism (fig.5c-5d; mechanism that pushes 40 into 11) is configured to be capable of pushing stored food (40) on the transport table (surface whereupon 40 rests; fig.5e) into the heating unit (figs.5c-5d).

Regarding Claim 13, Bjornvall discloses characterized in that the vending machine also includes a payment unit (100), which includes a button (101) for food selection and/or an operation screen for displaying food information for food selection, and the payment unit also includes a cash receiving port (para.0021) and/or an electronic scanning payment code.
Claims 3,9 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of Hyde et al. (US 8,652,412).
Regarding Claim 3, Bjornvall does disclose a freezing unit (5).
Bjornvall does not disclose wherein an ozone sterilization module is further disposed in the freezing unit.
Hyde discloses an ozone sterilization module (C6:L33-42). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein an ozone sterilization module is further disposed in the freezing unit in order to effectively have a chemical sterilization of the freezing unit, if needed.
Regarding Claim 9, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is .
Claims 4-6,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of McKee et al. (US 5,434,390).
Regarding Claim 4, Bjornvall discloses wherein said heating unit (11) comprises a closed heating chamber (interior of 11 utilized to heat food).
Bjornvall does not disclose a magnetron for heating, and a cooling module for magnetron cooling.
McKee discloses a magnetron for heating (100), and a cooling module for magnetron cooling (magnetron cooling fans; C19:L20-50). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Bjornvall with a magnetron for heating, and a cooling module for magnetron cooling simply because it is very well-known in the art as another means of heating in ovens and merely requires routine skill to implement.
Regarding Claim 5, Bjornvall does not disclose the magnetron has two magnetrons, and the two magnetrons are respectively located at the top and bottom of the heating chamber.
McKee discloses the magnetron has two magnetrons (pair of 100; fig.4). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Bjornvall the magnetron has two magnetrons simply because it is very well-known in the art as another means of heating in ovens and merely requires routine skill to implement. Furthermore, although McKee does not disclose the two magnetrons are respectively located at the top and bottom of the heating chamber, it would have been very obvious to one of ordinary skill in the art to configure the magnetrons at any number of arbitrary locations of the heating chamber.

McKee discloses wherein the cooling module is an air cooling module (magnetron cooling fans; C19:L20-50) or a water cooling module. Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Bjornvall with wherein the cooling module is an air cooling module or a water cooling module simply because it is very well-known in the art as another means of cooling in hybrid ovens and merely requires routine skill to implement.
Regarding Claim 10, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is configured to be capable of driving a positional shift of the transport table, and the first push mechanism is configured to be capable of pushing stored food on the transport table into the heating unit (fig.5).
Regarding Claim 11, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is configured to be capable of driving a positional shift of the transport table, and the first push mechanism is configured to be capable of pushing stored food on the transport table into the heating unit (fig.5).
Regarding Claim 12, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the .
Claims 15,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of Lazalier et al. (US 2010/0084421).
Regarding Claim 15, Bjornvall does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.
Regarding Claim 16, Bjornvall does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.

Regarding Claim 20, Bjornvall does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of Hyde et al. (US 8,652,412) in view of Lazalier et al. (US 2010/0084421).
Regarding Claim 17, Bjornvall in view of Hyde does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.
Claims 18,19 rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of McKee et al. (US 5,434,390) in view of Lazalier et al. (US 2010/0084421).
Regarding Claim 18, Bjornvall in view of McKee do not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending 
Regarding Claim 19, Bjornvall in view of McKee do not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.





Allowable Subject Matter
Claims 14,21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651